FILED
                           NOT FOR PUBLICATION                                AUG 04 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DON M. KUBANYI,                                  No. 09-35340

              Plaintiff - Appellant,             D.C. No. 4:04-cv-00026-RRB

  v.
                                                 MEMORANDUM*
JAKE COVEY; PATRICK NELSON,

              Defendants - Appellees.


                  Appeal from the United States District Court
                            for the District of Alaska
                Ralph R. Beistline, Chief District Judge, Presiding

                             Submitted July 30, 2010**
                                Anchorage, Alaska

Before: SCHROEDER, O’SCANNLAIN and CLIFTON, Circuit Judges.

       Don Kubanyi was arrested by Alaskan state troopers Jake Covey and Patrick

Nelson for disorderly behavior in response to an alleged trespass on his land.

Kubanyi filed suit against Covey and Nelson under 42 U.S.C. § 1983, seeking


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
damages and fees. The district court granted Covey and Nelson’s motion for

summary judgment on qualified immunity. Kubanyi filed a motion for

reconsideration, but it was denied. Kubanyi timely appeals, arguing that Covey

and Nelson violated his First Amendment right to free speech, his Fourth

Amendment right against false arrest, and his Fourteenth Amendment right against

deprivation of property without due process.

                                           I

      Kubanyi’s First and Fourth Amendment claims are not properly preserved

on appeal because he did not raise them until his motion for reconsideration in the

district court. See Self-Realization Fellowship Church v. Ananda Church of Self-

Realization, 59 F.3d 902, 912 (9th Cir. 1995). In any event, Kubanyi’s First

Amendment right to free speech was not violated because the officers arrested him

in order to assure the safety of the situation in light of Kubanyi’s disorderly

conduct, not in retaliation for his speech. See Dietrich v. John Ascuaga’s Nugget,

548 F.3d 892, 896, 900-02 (9th Cir. 2008). In addition, Kubanyi cannot prevail on

his Fourth Amendment false arrest claim because he was convicted of the offense

for which the officers arrested him. See Cabrera v. City of Huntington Park, 159

F.3d 374, 380 (9th Cir. 1998) (per curiam).

                                          II


                                           2
      In contrast to his First and Fourth Amendment claims, Kubanyi’s Fourteenth

Amendment claim is properly preserved for appeal. However, Kubanyi’s

Fourteenth Amendment right against deprivation of property without due process

was not violated because Covey and Nelson did not deprive Kubanyi of any of his

legal rights with respect to his property. See Meyers v. Redwood City, 400 F.3d

765, 767-68 (9th Cir. 2005).

                                        III

      For these reasons, the judgment of the district court is AFFIRMED.




                                        3